Case 2:19-cv-05127-AS Document 25 Filed 11/16/20 Page 1 of 1 Page ID #:1147



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10   HESIQUIO HERNANDEZ                       )   Case No.: 2:19-cv-05127-AS
     MEDELLIN,                                )
11                                            )   {PROPOSED} ORDER AWARDING
                  Plaintiff,                  )   EQUAL ACCESS TO JUSTICE ACT
12                                            )   ATTORNEY FEES AND EXPENSES
           vs.                                )   PURSUANT TO 28 U.S.C. § 2412(d)
13                                            )   AND COSTS PURSUANT TO 28
     ANDREW SAUL,                             )   U.S.C. § 1920
14   Commissioner of Social Security,         )
                                              )
15                Defendant                   )
                                              )
16
17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act Fees, Costs, and Expenses:
19         IT IS ORDERED that fees and expenses in the amount of $4,100.00 as
20   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920,
21   be awarded subject to the terms of the Stipulation.
22   DATE:November 16, 2020
23                                        / s / Sagar
                               ___________________________________
                               THE HONORABLE ALKA SAGAR
24                             UNITED STATES MAGISTRATE JUDGE
25
26
27
                                             -1-
28
